Citation Nr: 1749392	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  06-26 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for lumbar strain with degenerative joint disease for the period prior to February 10, 2012. 


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney-at-Law


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1973 to March 1976.
This matter came before the Board of Veterans' Appeals (Board) from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In a June 2010 decision, the Board denied an evaluation in excess of 20 percent for lumbosacral strain with degenerative joint disease. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). In June 2011, the Court granted a joint motion by the parties to vacate the decision and remand for additional development and adjudication, and the appeal was returned to the Board for action consistent with the joint motion. 

In September 2011, the Board remanded the appeal. The issues considered before the Board at that time included the instant issue, as well as the issues of entitlement to service connection for a right leg disability and the propriety of severance of service connection for degenerative joint disease of the lumbosacral spine.

While the appeal was in remand status, the RO granted a 40 percent evaluation for lumbosacral strain with degenerative joint disease, effective from February 10, 2012.

In a May 2013 decision, the Board denied higher evaluations for lumbosacral strain with degenerative joint disease and service connection for a right leg disability, and determined that severance of degenerative joint disease of the lumbar spine was proper. The Veteran appealed the decision to the Court. In an August 2014 Memorandum Decision, the Court observed that the only issues before it were entitlement to an evaluation in excess of 20 percent for lumbosacral strain with degenerative joint disease for the period prior to February 10, 2012 and service connection for a right leg disability. It noted that the remaining issues had been abandoned. The Court affirmed the Board's decision as it pertained to service connection for a right leg disability and vacated and remanded the remaining issue regarding the evaluation of lumbosacral strain with degenerative joint disease prior to February 10, 2012.

The claim was then adjudicated again by the Board in an April 2015 decision that denied the lumbosacral strain claim once more. The Veteran again appealed the Board's denial to the Court, which vacated the Board's April 2015 decision in a January 2017 Memorandum Decision. Jurisdiction has now returned to the Board. 

The Board notes that in the January 2017 Memorandum Decision, the Court referred to a VA examination as occurring in June 2006, when it, in fact, occurred in June 2005.  This error was made throughout the Memorandum Decision.  The Board points this out solely for the purposes of accuracy in the record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure proper development regarding the Veteran's claim on appeal.

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2014). The Veteran was provided physical examinations in December 2004 and June 2005 in connection with his increased-rating claim for his lumbar spine disability. Both examinations were conducted by the same examiner. In the Court's most recent Memorandum Decision, further explanation is requested for the Board's conclusions drawn based on the examiner's opinions in these examinations. As this is now a retroactive claim, a new examination would not provide the necessary information to resolve the discrepancies in the claim. In order to best address the requests of the Court, the Board finds that additional clarity is needed from the examiner prior to re-adjudicating the claim. 

Additionally, in the Memorandum Decision, the Court wrote that "the Board should attempt to obtain and consider any treatment records that might be obtained from [the Veteran's] chiropractor.  The Board will request that the Veteran identify these records and provide VA permission to obtain the records or he may submit these records himself.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should identify any chiropractic treatment records and provide VA permission to obtain the records or he may submit these records himself.

2. If at all possible, request the same examiner who performed the December 2004 and June 2005 examinations (P.N., nurse practitioner) to review the record. If that examiner is not available, refer the Veteran's file to one of equal expertise. The claims file, including a copy of this remand, must be made available to and be reviewed by the examiner. 

The examiner is asked to provide explanations for the following question with reference to relevant evidence of record as appropriate, for any and all conclusions reached:

a.) Given a review of the evidence of record, would the examiner reach the same conclusions in regard to the Veteran's credibility during the December 2004 and June 2005 examinations?  Specifically, in the December 2004 examination report, there was a notation that malingering was "suspected."  However, in the June 2005 examination, the conclusion was more definitive. The examination reports are located in VBMS entries with a document type, "VA Examination," received on 12/20/2004 and 06/20/2005.

If you would reach the same conclusion, please explain why the Veteran is believed to have been malingering during his examinations in December 2004 and June 2005. Reference evidence used to come to this conclusion, including any medical observations and testing completed from the relevant time period.  If reaching the same conclusion, the Board has specific questions below for which it seeks clarification so that it can make an informed decision.  

If you would reach a different conclusion, please explain in further detail including all evidence used to draw a different conclusion. Please be very specific in referencing any evidence in the examination or claims file. 

b.) If you would reach the same conclusion, the Board requests clarification of the following statements made in the December 2004 examination: 

i.) "Symptoms of radiculopathy don't follow a dermatome."  
What does this mean, and what should the reader conclude?

ii.) "Decreased range of motion on examination very limited and contrary with passive vs. active ROM."  In this examination report, active flexion was reported as 13 degrees and passive flexion was reported as 11 degrees.  
What does the above statement mean in relation to these ranges of motion?  

iii.) "Veteran able to bend over and tie shoes at conclusion of the exam, which wouldn't be expected given the limited ROM on exam."  
What does this mean, and what should the reader conclude?  Also, what does the ability to bend over and tie one's shoes mean as to range of motion?

iv.) "Guarding and displays of pain disproportionate to previous VA exams and expected symptoms."  
What does this mean, and what should the reader conclude?

From the June 2005 examination, the Board requests clarification of the following statements made:

v.) "Tenderness to light palpation to lower back and not in areas documented in a treatment record, area of tenderness in mid lower back not in low low back. While there was a better description of radiculopathy the weakness noted was throughout the right leg not following a dermatome and examiner felt varying effort. Impaired sensation throughout right side not following a dermatome."  What do these findings mean, and what should the reader conclude?

vi.) "ROM is resisted with very limited ROM and significantly decreased from the previous exam despite report of no difference from previous symptoms."  
At the December 2004 VA examination, the Veteran's active flexion was reported as 13 degrees and passive flexion was 11 degrees.  At the June 2005 examination, active and passive flexion were both 40 degrees, which is an improvement from the December 2004 range of motion findings.  What did you mean when you wrote that the range of motion was "significantly decreased from the previous exam"?  

vii). "With degree of symptoms expressed were not in congruence with normal gait, well developed musculature, and ease of veteran[']s movement throughout the exam when not testing such as movement to table, disrobing, dressing and at ease in chair."  
What do these findings mean, and what should the reader conclude?

viii). Lastly, in a November 2009 VA examination report, see VBMS entry with document type "CAPRI," received 12/03/2009, on p. 2-9, a different nurse practitioner, noted that the Veteran used a cane for support to walk and that he was unable to walk more than a few yards.  That examiner found that the Veteran had 5/5 strength with hip flexion, knee flexion, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension, had normal muscle tone, and had no muscle atrophy. These same clinical findings (use of cane and full muscle strength) were made in a February 2012 VA examination report as well. See VBMS entry with document type "VA Examination," received 02/10/2012. Can you explain what significance, if any, a finding of full strength in the lower extremities has when a patient alleges the use of a cane?  In other words, is it normal to have full strength in the lower extremities and use a cane regularly for walking, particularly when one is able to walk only short distances over a two-year period?

If there are any questions that cannot be answered, the Board would ask that you provide a reason for the inability to answer, such as insufficient knowledge or insufficient facts.

3. Then, readjudicate the Veteran's claim on appeal. If the benefit sought remains denied, provide the Veteran with a supplemental statement of the case (SSOC).  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

